Citation Nr: 1434621	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 50 percent for bipolar disorder prior to November 22, 2013, to include a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1982.  

This appeal came before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that continued a 50 percent rating for the Veteran's bipolar disorder.

When this case was before the Board in September 2013, it was remanded for further development.  While the case was in remand status, the Appeals Management Center issued a December 2013 rating decision that granted a disability rating of 100 percent for bipolar disorder, effective November 22, 2013.

The record before the Board consists of an electronic record known as the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Throughout the period of the claim prior to November 22, 2013, the Veteran's bipolar disorder resulted in occupational and social impairment with deficiencies in most areas.

2.  Throughout the period of the claim prior to November 22, 2013, the Veteran's bipolar disorder has been so severe as to preclude him from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

Throughout the period of the claim prior to November 22, 2013, the criteria for a schedular disability rating of 70 percent and a 100 percent rating based on individual unemployability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The record reflects that the Veteran has been provided all required notice.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to establish his entitlement to a 100 percent rating throughout the period of the claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

Psychiatric disability is rated at 50 percent when it results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (such as retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Psychiatric disability is rated at 70 percent when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Psychiatric disability is rated at 100 percent when it results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV)).

According to DSM-IV, a GAF score of 71-80 reflects transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61-70 reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, while generally functioning pretty well and having some meaningful interpersonal relationships.  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A total rating based on unemployability may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran was granted service connection for bipolar disorder, rated at 50 percent disabling, in March 2007.  Subsequent to a routine follow-up examination in April 2010, the RO issued a rating decision in May 2010 continuing the 50 percent rating.  The Veteran filed a notice of disagreement with that decision.  As noted above, the rating for his bipolar disorder was increased to 100 percent as of November 22, 2013.  The Veteran contends that he met the criteria for a 100 percent rating prior to that date.

The Veteran was afforded a VA examination in April 2010.  The Veteran reported that he functioned fairly well as long as he was taking his psychiatric medications, but he did still have some breakthrough symptoms even when taking medications.  

The Veteran's wife stated that the Veteran had manic symptoms as recently as March 2010.  At that time, he was agitated, irritable, mildly paranoid, and quick to anger, sometimes punching the walls of his home.  He felt a sharp increase in confidence and impulsivity.  He exhibited pressured speech and flight of ideas during conversations with his wife.  He experienced no psychotic symptoms.  The manic episode lasted for four to five days and was followed by a period of mild depression, during which the Veteran laid on the couch and withdrew from everyone.  He suspected the manic episode was triggered by the emotional arousal he felt when his wife threw him a surprise birthday party. 

The Veteran reported having a stable relationship with his wife.  She understood his health problems and supported him when he had manic episodes.  However, the Veteran had not spoken to his children since his surprise birthday party because of his irrational, aggressive behavior at that time.  

The Veteran had not worked since 2000.  He spent his time cleaning cars for money and assisting his wife at her store.  He stated that the reason for his unemployment was his bipolar disorder.  He enjoyed stock-car racing and had a few friends.  However, he had panic symptoms in crowds and other loud, stimulating environments.  

The examiner noted that the Veteran was cooperative, friendly, and attentive.  His affect was appropriate but he was anxious.  He had suicidal ideation, ruminations, and paranoid ideation.  The examiner assigned a GAF score of 50 for the Veteran's lowest level of functioning within the past year, but added that his GAF score had improved to 70 since his last manic episode.  However, he remained at significant risk for breakthrough symptoms of mania and/or depression that would cause a significant decrease in his GAF score.  The examiner concluded that there was not total occupational and social impairment due to bipolar disorder, but that it resulted in deficiencies in judgment, thinking, family relations, work, and mood.

An August 2010 police report indicates that the Veteran's mother called authorities because the Veteran had mental health problems and was "going off."  The Veteran said he needed help because he was back on drugs.  He was contemplating suicide and having homicidal thoughts and hallucinations.  

The Veteran was subsequently hospitalized.  An August 2010 hospital discharge summary notes the Veteran was noncompliant with his medication, moody, and paranoid about his wife cheating on him.  He had homicidal ideation towards an unknown individual.  He reported seeing things that were not there.

A VA psychiatry note from May 2011 indicates good insight, judgment, mood, and intellectual functioning.  The Veteran denied delusions, paranoia, and suicidal and homicidal ideation.  He received a GAF score of 72.

VA psychiatry treatment records from October 2011 to September 2013 reveal the Veteran continuously denied suicidal or homicidal ideations, delusions, and paranoia.  His concentration, insight, and judgment were good.  However, he appeared slightly agitated and stated that he was "not good".  He consistently received a GAF score of 70.  

The report of a VA psychiatric examination on November 22, 2013, shows that the examiner found the Veteran to be totally disabled by his bipolar disorder.

The Board finds that throughout the period of the claim prior to November 22, 2013, the Veteran's bipolar disorder has resulted in occupational and social deficiencies in most areas.  In his April 2010 VA examination, the Veteran reported having manic episodes that lasted for several days.  He displayed agitation, irritability, paranoia, anger, and impulsivity.  His most recent manic episode was triggered simply by a surprise party his wife threw for him.  After the manic episode, he was depressed and withdrawn.  

The Veteran indicated that he had some hobbies and a few friends.  He also had a stable relationship with his wife.  However, his children would not speak to him after his irrational anger at his surprise party.  He had panic symptoms in crowds.  Also, he had to stop working in 2000 due to his bipolar disorder.  While the examiner assigned a GAF score of 70, indicating only mild symptoms, at the time of the exam, he added that the Veteran's GAF score went as low as 50 during manic episodes.  He felt that the Veteran remained at significant risk for breakthrough symptoms of mania and/or depression that would cause a significant decrease in his GAF score.  The examiner concluded that there was not total occupational and social impairment due to bipolar disorder, but that it resulted in deficiencies in most areas, such as judgment, thinking, family relations, work, and mood.

In August 2010, the Veteran's symptoms got so serious that his mother reported him to the police.  Thereafter, he had to be hospitalized for suicidal and homicidal ideation.  He also experienced paranoia and hallucinations at the time. 

The Board acknowledges that from 2011 to 2013, the Veteran's condition showed some temporary improvement.  However, looking at the disability picture as a whole, the Board finds that the severity of the Veteran's symptoms during manic episodes and his inability to work or be in crowds most closely approximate the criteria warranting a disability rating of 70 percent for bipolar disorder throughout the period of the claim prior to November 22, 2013.

The record reflects that the Veteran has not worked since 2000.  He was awarded disability benefits by the Social Security Administration from January 2000 based upon affective disorders and personality disorders.  In the Board's opinion, the evidence satisfactorily establishes that the Veteran has been unemployable due to his bipolar disorder throughout the period of this claim prior to November 22, 2013.  Therefore, a 100 percent rating based on unemployability is warranted for that period. 




ORDER

Entitlement to a 100 percent rating for bipolar disorder on the basis of individual unemployability is granted throughout the period of the claim prior to November 22, 2013, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


